NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.



In the Supreme Court of Georgia



                                                   Decided: October 4, 2022


                       S22A1037. BEAMON v. THE STATE.


        BETHEL, Justice.

       After a jury trial, Vernon Beamon was convicted of malice

murder and other crimes in connection with the shooting deaths of

Sylvia Watson and Samuel White. Beamon appeals, arguing that

the evidence presented at trial was insufficient to support his

convictions and that his convictions for possession of a firearm by a

convicted felon and possession of a firearm during the commission

of a felony should have merged.1 We disagree with both contentions


       Watson and White were killed in October 2016. A DeKalb County grand
       1

jury indicted Beamon and Christopher Leonard Spencer in April 2017 on two
counts of malice murder (Counts 1 and 2); seven counts of felony murder
(Counts 3-9); kidnapping (Count 10); two counts of armed robbery (Counts 11
and 12); two counts of aggravated assault (Counts 13 and 14); first degree
burglary (Count 15); possession of a firearm during the commission of a felony
(Count 16); and violation of the Street Gang Terrorism and Prevention Act
(Count 22) in connection with the shooting deaths of Watson and White.
Spencer was also charged individually with two counts of criminal attempt to
and affirm.

      1. As recounted by this Court in Spencer v. State, 308 Ga. 656

(842 SE2d 845) (2020), the evidence presented at the joint jury trial


commit a felony (financial transaction card fraud) (Counts 17 and 18), and
Beamon was charged individually with two additional counts of felony murder
(Counts 19 and 20) and possession of a firearm by a convicted felon (Count 21).
       Beamon and Spencer were tried together in May 2017. As to both
defendants, the trial court directed a verdict of acquittal as to armed robbery
(Counts 11 and 12) and the felony murder counts predicated on armed robbery
(Counts 4 and 5), and the jury found Beamon and Spencer guilty on all the
remaining counts for which they were charged. Spencer was sentenced to two
consecutive terms of life in prison without the possibility of parole on Counts 1
and 2 and additional sentences of 30 years. His convictions and sentences were
affirmed by this Court in Spencer v. State, 308 Ga. 656 (842 SE2d 845) (2020).
The trial court sentenced Beamon to serve life in prison without the possibility
of parole on Count 1; life in prison without the possibility of parole on Count 2;
five years in prison on Count 16; five years in prison on Count 21; and 15 years
in prison on Count 22, all of which are to be served consecutively. The felony
murder counts were vacated by operation of law (Counts 3-9, 19-20), and the
trial court merged the kidnapping count (Count 10), aggravated assault counts
(Counts 13-14), and burglary count (Count 15) with the malice murder counts
(Counts 1-2).
       Beamon timely filed a motion for a new trial on May 30, 2017, which he
later amended through new counsel. Beamon waived a hearing on his motion,
and the trial court denied the motion, as amended, on September 21, 2021, but
determined that the sentences for kidnapping and burglary were improperly
merged and that Beamon should be resentenced. Beamon filed a notice of
appeal on September 30, 2021, and that appeal was dismissed by this Court
because he had not yet been resentenced on the kidnapping and burglary
counts. On February 23, 2022, the trial court held a resentencing hearing on
those two counts and resentenced Beamon to 20 years concurrent for
kidnapping (Count 10) and 20 years concurrent for burglary (Count 15). On
March 29, 2022, Beamon timely filed a notice of appeal. His case was docketed
to the August 2022 term of this Court and submitted for a decision on the
briefs.

                                        2
showed as follows.

           Viewed in the light most favorable to the verdict, the
     evidence presented at trial shows that Spencer and . . .
     Beamon were members of a criminal street gang known
     as the “Rolling 20s.” On the morning of October 24, 2016,
     they went to a DeKalb County apartment complex, where
     Watson and White shared a residence. As Watson was
     returning home from a medical appointment, a
     surveillance video camera recorded her silver Honda Civic
     enter the complex, around the same time as Beamon’s
     blue Ford Expedition. The same camera recorded the
     Civic leaving the complex about seven minutes later, but
     this time, the recording showed two male passengers with
     Watson, including a man wearing a sweatshirt in the back
     seat.
           During the course of the next hour, Watson’s bank
     card was used at four nearby ATMs. Surveillance cameras
     recorded the man in the sweatshirt attempting to use
     Watson’s bank card at several of the ATMs. Watson’s card
     was used at the fourth ATM at 10:54 a.m., and video
     surveillance recorded her car returning to her apartment
     complex at 11:22 a.m. About an hour later, the same
     camera recorded Beamon’s Expedition leaving the
     complex.
           That evening, the bodies of Watson and White were
     discovered in their apartment. Each of them had been
     shot in the head, and their home had been burglarized.
     Two .380 cartridge casings were found near their bodies.
           A few days later, one of White’s family members
     discovered a bank withdrawal receipt in the Civic that
     was dated the day of the murders. After the police were
     notified, they searched the Civic and found a green plastic
     cup in the back seat. A latent fingerprint on that cup was
     entered into AFIS (the Automated Fingerprint

                                  3
     Identification    System) and       matched      Spencer’s
     fingerprints. Soon thereafter, police conducted a search of
     the apartment that served as the gang house for the
     “Rolling 20s.” In addition to a large amount of gang
     paraphernalia, police officers discovered a Bryco .380
     semiautomatic pistol that was later determined to have
     been the weapon used to kill Watson and White. Spencer
     was arrested at the gang house, and the sweatshirt he
     was wearing (which resembled the one depicted in the
     surveillance video recordings) tested positive for gunshot
     residue.
           Beamon was arrested a few weeks later in
     Mississippi. Beamon told police officers that he “barely
     knew” Spencer, but phone records showed that they had
     contacted each other numerous times before and after the
     day of the murders. Finally, cell phone records placed
     Spencer’s and Beamon’s phones near Watson and White’s
     apartment and the various ATMs (as well as at the gang
     house) on the day of the murders.

Id. at 656-657.

     Data from Beamon’s cell phone also showed that in the early

morning hours after the murders, Beamon was searching for

breaking news and viewed a story about a fatal double shooting in

the area. When he was interviewed by police, Beamon said that he

was staying at the gang house around the time of the murders but

that he was with Vanita Cooper on the evening of October 24 and

stayed with her until 1:00 p.m. the following day. However, Cooper

                                 4
testified that she did not see Beamon on October 24. Finally, a

detective with knowledge of the gang testified that committing

robberies and bringing money back to the gang house would give

gang members status.

     2. Beamon first argues that the evidence presented at trial was

legally insufficient to support his convictions. More specifically,

Beamon argues that the direct evidence in the case linked Spencer

to the crimes instead of him and that the circumstantial evidence

against him was insufficient because the State did not prove that he

drove his SUV into the apartment complex or used his phone around

the time of the murders. Beamon further argues that the State failed

to establish that he otherwise participated in or was a party to the

crimes; failed to prove that he had the specific intent to commit

murder or to enter the victims’ apartment, or that the murders were

committed with the requisite malice; and failed to establish that he

participated in the alleged crimes to further the gang’s purpose.




                                 5
      We disagree.2

      When evaluating a challenge to the sufficiency of the
      evidence [as a matter of constitutional due process], we
      view all of the evidence presented at trial in the light most
      favorable to the verdict[s] and ask whether any rational
      trier of fact could have found the defendant guilty beyond
      a reasonable doubt of the crimes of which he was
      convicted.

Jones v. State, 304 Ga. 594, 598 (2) (820 SE2d 696) (2018) (citing

Jackson v. Virginia, 443 U. S. 307, 318-319 (III) (B) (99 SCt 2781, 61

LE2d 560) (1979)). “We leave to the jury the resolution of conflicts

or inconsistencies in the evidence, credibility of witnesses, and

reasonable inferences to be derived from the facts, and we do not

reweigh the evidence.” (Citations and punctuation omitted.) Harris

v. State, 313 Ga. 225, 229 (2) (869 SE2d 461) (2022).

      Further, “[e]very person concerned in the commission of a

crime is a party thereto and may be charged with and convicted of

commission of the crime.” OCGA § 16-2-20 (a).


      2  While Beamon alleges that the evidence presented at trial was
insufficient to sustain all of the jury’s guilty verdicts, his challenges to the
felony murder and aggravated assault counts are moot because those counts
were merged or vacated by operation of law, and no sentence was entered on
them. See Collett v. State, 305 Ga. 853, 855 (1) n.2 (828 SE2d 362) (2019).
                                       6
     A party to a crime is one who intentionally aids or abets
     the commission of the crime, or intentionally advises,
     encourages, hires, counsels, or procures another to
     commit the crime . . . . Whether a person is a party to a
     crime may be inferred from that person’s presence,
     companionship, and conduct before, during, and after the
     crime.

(Citations omitted.) Williams v. State, 304 Ga. 658, 661 (1) (821

SE2d 351) (2018). “Whether a defendant was a party to a crime is a

question for the fact-finder.” (Citation omitted.) Coggins v. State,

275 Ga. 479, 480 (1) (569 SE2d 505) (2002).

     As a matter of Georgia statutory law, “[t]o warrant a conviction

on circumstantial evidence, the proved facts shall not only be

consistent with the hypothesis of guilt, but shall exclude every other

reasonable hypothesis save that of the guilt of the accused.” OCGA

§ 24-14-6. “Not every hypothesis is reasonable, and the evidence does

not have to exclude every conceivable inference or hypothesis; it

need rule out only those that are reasonable.” (Citation omitted.)

Cochran v. State, 305 Ga. 827, 829 (1) (828 SE2d 338) (2019).

Whether alternative hypotheses are reasonable, however, is usually

a question for the jury, and this Court will not disturb the jury’s

                                  7
finding unless it is insufficient as a matter of law. See Graves v.

State, 306 Ga. 485, 487 (1) (831 SE2d 747) (2019).

     Beamon argues that the State did not introduce physical

evidence from the crime scene that directly linked him to the

murders. However, that does not mean that the evidence presented

was insufficient. “[A]lthough the State is required to prove its case

with competent evidence, there is no requirement that it prove its

case with any particular sort of evidence.” (Citation omitted.) Rich

v. State, 307 Ga. 757, 759 (1) (a) (838 SE2d 255) (2020). See also

Cochran, 305 Ga. at 830 (1) (same). Further, to the extent Beamon’s

assertion of error amounts to an attack on the strength or credibility

of the circumstantial evidence against him, it is well settled that “it

is the role of the jury to resolve conflicts in the evidence and to

determine the credibility of witnesses, and the resolution of such

conflicts adversely to the defendant does not render the evidence

insufficient.” (Citation and punctuation omitted.) Graham v. State,

301 Ga. 675, 677 (1) (804 SE2d 113) (2017). The alleged faults with

the evidence go to its weight, and Beamon’s argument “is based on

                                  8
nothing more than his disagreement with the . . . determinations

made by the jury” about how to reasonably weigh the evidence.

(Citation omitted.) Spencer, 308 Ga. at 658.

     Moreover, even though there was no direct evidence of

Beamon’s guilt, the circumstantial evidence presented at trial

allowed the jury to infer that Beamon was a party to the crimes

committed. In particular, the evidence showed that Beamon and

Spencer were active members of the same gang – the “Rolling 20s”

– and that on the morning of October 24, Beamon’s SUV entered the

victims’ complex around the same time that Watson was returning

home. A few minutes later, Watson’s vehicle left the complex with

two male passengers — one of whom was later determined to be

Spencer. Watson’s bank card was then used at several ATMs before

her car returned to the complex. Beamon’s car then left the complex

about an hour later. Watson and White’s bodies were discovered

later that evening in their burglarized apartment. Cell phone

records placed Beamon’s phone near the victims’ apartment, the

various ATMs, and the gang house on the day of the murders. Data

                                 9
extracted from Beamon’s cell phone also showed that in the early

morning hours after the murders, Beamon was searching for

breaking news and viewed a story about a fatal double shooting in

the area. Beamon told the police that he “barely knew” Spencer, but

his phone records showed that there were multiple calls between

him and Spencer before and after the murders. Beamon also told the

police that while he was staying at the gang house around the time

of the murders, he was with Cooper on the evening of October 24

until 1:00 p.m. the following day, which Cooper later denied. And

the State presented evidence that committing robberies and

bringing money back to the gang house would give gang members

status.

     Based on this evidence, the jury was free to reject as

unreasonable the possibility that some other unidentified person

was using Beamon’s SUV and phone and that this unidentified

individual was the second man seen in the vehicle. Instead, the jury

could reasonably infer that Beamon was involved and shared the

requisite intent to commit the crimes with Spencer. See Tyler v.

                                10
State, 311 Ga. 727, 733 (2) (859 SE2d 73) (2021) (“The jury was

authorized to accept the State’s theory of the crimes and was not

required to conclude that the hypothesis proposed by [the defendant]

that someone else committed the crimes was reasonable.”); Daniels

v. State, 298 Ga. 120, 123 (1) (779 SE2d 640) (2015) (noting that the

jury was authorized to reject the alternate theoretical possibility

that       an   unknown   individual      committed    the   homicide     as

unreasonable where the evidence suggested otherwise).

       Additionally, the jury could infer from the evidence that the

crimes were committed with the intent to further the interests of the

gang, which is a required showing under the Street Gang Terrorism

and Prevention Act. 3 See, e.g., Jackson v. State, 306 Ga. 706, 709 (1)

(b) (832 SE2d 809) (2019) (noting that in order to convict the

defendant, the State had to prove beyond a reasonable doubt that

the defendant was associated with a gang, which was a “criminal



       See OCGA §§ 16-15-4 (a) (“It shall be unlawful for any person employed
       3

by or associated with a criminal street gang to conduct or participate in
criminal gang activity through the commission of any offense enumerated in
paragraph (1) of Code Section 16-15-3”); 16-15-3 (1) (J) (enumerated offenses
include any criminal offense that involves violence or the use of a weapon).
                                     11
street gang,” and that he committed the predicate crimes, which

were intended to further the interests of the gang). The jury could

infer from the evidence of Beamon’s association with the “Rolling

20s,” his communication with Spencer, who was also a fellow gang

member, before and after the murders, and the cell phone records

that placed them at the gang house where a “large amount of gang

paraphernalia” was discovered on the day of the crimes, that the

murders were committed in order to obtain status within the gang.

See, e.g., Hayes v. State, 298 Ga. 339, 343 (a) (781 SE2d 777) (2016)

(evidence of defendant’s association with the gang and participation

in gang’s activities before and during the crimes “in order to obtain

money, power, and respect” for gang members provided required

nexus between criminal acts and intent to further gang interests by

committing crimes).

     Thus, viewed in the light most favorable to the verdicts, the

evidence presented at trial supports the jury’s guilty verdicts on the

counts for which Beamon was convicted and was therefore sufficient



                                 12
as a matter of due process. 4 See Jackson, 443 U. S. at 319 (III) (B).

Moreover, although the State’s case was circumstantial, the

evidence presented at trial was sufficient under OCGA § 24-14-6

because the jury could determine that the evidence excluded other

reasonable    hypotheses      regarding     the    victims’    deaths.       This

enumeration of error therefore fails.

     3. Beamon next argues that the trial court should have merged

the count for possession of a firearm by a convicted felon under

OCGA § 16-11-131 (b)5 (Count 21) into the count for possession of a



     4 Beamon stipulated to his status as a convicted felon.
     5 OCGA § 16-11-131 (b) provides:
     Any person who is on probation as a felony first offender pursuant
     to Article 3 of Chapter 8 of Title 42, who is on probation and was
     sentenced for a felony under subsection (a) or (c) of Code Section
     16-13-2, or who has been convicted of a felony by a court of this
     state or any other state; by a court of the United States including
     its territories, possessions, and dominions; or by a court of any
     foreign nation and who receives, possesses, or transports a firearm
     commits a felony and, upon conviction thereof, shall be imprisoned
     for not less than one year nor more than ten years; provided,
     however, that upon a second or subsequent conviction, such person
     shall be imprisoned for not less than five nor more than ten years;
     provided, further, that if the felony for which the person is on
     probation or has been previously convicted is a forcible felony, then
     upon conviction of receiving, possessing, or transporting a firearm,
     such person shall be imprisoned for a period of five years.

                                      13
firearm during the commission of a felony under OCGA § 16-11-1066

(Count 16) because both counts involve the use of a firearm to

establish violations. We disagree.

     In support of his argument, Beamon relies on Atkinson v. State,

301 Ga. 518, 521 (2) (801 SE2d 833) (2017), and Jones v. State, 318

Ga. App. 105, 109-110 (6) (733 SE2d 407) (2012). However, in both

of those cases, the appellate courts determined that possession of a

firearm during the commission of a felony under OCGA § 16-11-106

should have merged for sentencing purposes into a conviction for


     6 As applicable here, OCGA § 16-11-106 (b) provides:
     Any person who shall have on or within arm's reach of his or her
     person a firearm . . . during the commission of, or the attempt to
     commit . . . [a]ny crime against or involving the person of another;
     . . . [t]he unlawful entry into a building or vehicle; . . . [a] theft from
     a building or theft of a vehicle; . . . [a]ny crime involving the
     possession, manufacture, delivery, distribution, dispensing,
     administering, selling, or possession with intent to distribute any
     controlled substance or marijuana as provided in Code Section 16-
     13-30, any counterfeit substance as defined in Code Section 16-13-
     21, or any noncontrolled substance as provided in Code Section 16-
     13-30.1; or . . . [a]ny crime involving the trafficking of cocaine,
     marijuana, or illegal drugs as provided in Code Section 16-13-31,
     and which crime is a felony, commits a felony and, upon conviction
     thereof, shall be punished by confinement for a period of five years,
     such sentence to run consecutively to any other sentence which the
     person has received.



                                         14
possession of a firearm by a convicted felon during the commission

of a felony under OCGA § 16-11-133. 7 See Atkinson, 301 Ga. at 521

(2); Jones, 318 Ga. App. at 110 (6). Here, however, Beamon was not

charged under OCGA § 16-11-133 with possession of a firearm

during the commission of a felony based on his status as a felon.

Rather, Beamon was indicted on Count 16 for the possession of a

firearm during the commission of a felony under OCGA § 16-11-106,

and on Count 21 for the possession of a firearm by a convicted felon




     7 OCGA § 16-11-133 (b) provides:
     Any person who has previously been convicted of or who has
     previously entered a guilty plea to the offense of murder, murder
     in the second degree, armed robbery, home invasion in any degree,
     kidnapping, rape, aggravated child molestation, aggravated
     sodomy, aggravated sexual battery, or any felony involving the use
     or possession of a firearm and who shall have on or within arm's
     reach of his or her person a firearm during the commission of, or
     the attempt to commit . . . [a]ny crime against or involving the
     person of another; [t]he unlawful entry into a building or vehicle;
     [a] theft from a building or theft of a vehicle; [a]ny crime involving
     the possession, manufacture, delivery, distribution, dispensing,
     administering, selling, or possession with intent to distribute any
     controlled substance as provided in Code Section 16-13-30; or [a]ny
     crime involving the trafficking of cocaine, marijuana, or illegal
     drugs as provided in Code Section 16-13-31, and which crime is a
     felony, commits a felony and, upon conviction thereof, shall be
     punished by confinement for a period of 15 years, such sentence to
     run consecutively to any other sentence which the person has
     received.
                                      15
under OCGA § 16-11-131 (b). And we have clearly held that

possession of a firearm by a convicted felon under OCGA § 16-11-

131 (b) does not merge with possession of a firearm during the

commission of a felony under OCGA § 16-11-106. See Chester v.

State, 284 Ga. 162, 162 (1) (664 SE2d 220) (2008) (holding that guilty

verdicts for possession of a firearm by a convicted felon and

possession of a firearm during the commission of a felony do not

merge), overruled on other grounds by Williams v. State, 287 Ga.

192, 193 (695 SE2d 244) (2010). See also Scott v. State, 190 Ga. App.

492, 495 (3) (379 SE2d 199) (1989) (noting that the offenses set forth

in OCGA § 16-11-106 and OCGA § 16-11-131 (b) are “not included in

the other, nor do they merge factually, because each involves proof

of distinct essential elements” (punctuation omitted)). Accordingly,

this enumeration of error fails.

     Judgment affirmed. All the Justices concur.




                                   16